Dissenting Opinion by
Judge Menceb,
January 9, 1980:
I respectfully dissent. The majority states that “[a]t issue is the construction of a provision in the agreement which grants teachers a special retirement salary increment based on accumulated unused sick-leave days” and that “the validity of bargaining for such a provision” was upheld in Pennsylvania State Education Association v. Baldwin Whitehall School District, 30 Pa. Commonwealth Ct. 149, 372 A.2d 960 (1977).
I believe that the special retirement salary increment in question is unenforceable as in derogation of Section 703 of the Public Employee Eelations Act (PEEA),1 and therefore I must again express my strenuous objection to the bestowing of validity upon such an increment. I know of no way to better express my position than to restate what I wrote in dissent in Baldwin, supra:
As I view the narrow issue before us, the key to its resolution is Section 703 of PEEA, 43 P.S. §1101.703, which provides:
‘The parties to the collective bargaining process shall not effect or implement a provision in a collective bargaining agreement if the implementation of that provision would be in violation of, or inconsistent with, or in conflict with any statute or statutes enacted by the General Assembly of the Commonwealth of Pennsylvania or the provisions of municipal home rule charters.’ (Emphasis supplied.)
*374With what statute is [the provision] of the agreement in question here inconsistent or in conflict? I would suggest the answer to be the Public School Employees’ Retirement Code (Code), Act of October 2, 1975, P.L. 298, 24 Pa. C.S. §§8101-8534. Even a cursory examination of this Code discloses its all-inclusive nature in dealing with retirement benefits for school employees. It makes membership mandatory for all school employees except any officer or employee of the Department of Education, State-owned educational institutions, community colleges, area vocational-technical schools, technical institutes, or the Pennsylvania State University and who is a member of the State Employees’ Retirement System or a member of another program approved by the employer and any school employee who is employed on a per diem or hourly basis for less than 80 full-day sessions or 500 hours in any fiscal year. Optional membership is provided for any officer or employee of a governmental entity who subsequent to December 22, 1965 and prior to July 1, 1975 administers, supervises, or teaches classes financed wholly or in part by the Federal Government so long as he continues in such service.
The Code provides in detail for contributions, benefits, administration, eligibility credits, funding and supervision. It appears plain for all to see that the Legislature intended by the comprehensive provisions of the Code to preempt from the local school districts the subject of retirement benefits as it pertains to school employees. Yet our decision today not only permits school districts to bargain collectively on this subject but holds that those dis*375tricts have the duty to so bargain with school employees.
The result will be that when a teacher in this Commonwealth retires he will receive a life annuity attributable to his credited service in accord with the provisions of the Code which will be equal to that paid all other retiring school employees with the same work history and, in addition, will receive a lump-sum retirement allowance which will vary from school district to school district, the size of which will be determined by the bargaining skills and negotiating pressures which his union has exerted and its representatives have exhibited.
Here the retirement allowance is computed on the basis of accumulated sick leave, but, if today’s holding is correct, then retirement allowances measured in terms of a dollar figure will logically follow and be legally permissible. Can it be that teachers, through the collective bargaining process, will be able to receive $5,-000 or $10,000 or $25,000 at the time of their retirement, in addition to the retirement benefits to which they are entitled under the Code Í2 Who will pay these agreed-upon retirement allowances? Will it be only local taxation effort or will it be in part reimbursed by state school subsidies and, if the latter, did the Legislature so intend when it wrote Section 701 of PERA [43 P.S. §1101.701] ?
If this holding would be applicable, as it would seem to be, to all state employees, not just school employees, one would have to conclude that the Legislature intended to provide *376a second retirement system to result from collective bargaining under PEEA to supplement benefits due employees under State retirement programs. I cannot so conclude.
Therefore, I would hold that the retirement-allowance provision in question is inconsistent with and in conflict with the Public School Employees’ Eetirement Code and must be unenforceable as in derogation of Section 703 of the Public Employe Eelations Act.
30 Pa. Commonwealth Ct. at 161-63, 372 A.2d 966-67 (emphasis in original) (footnote added).

 Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.703.


 In the instant case, one teacher would receive $18,183.90 and the other teacher, $21,362.88, as special retirement increments.